DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 10/13/2021.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15, 17-18 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Sadanao (JP 2015190999, English translation attached, all the line numbers listed below are line numbers in the English translation).

Regarding Claim 1, Sadanao teaches an optical imaging system (abstract; fig. 1) comprising:
 
a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens sequentially disposed in ascending numerical disposed in order from an object side of the optical imaging system toward an imaging plane (fig. 1, L11-L16, IMG- imaging plane), and 

a stop disposed between the object side of the optical imaging system and the sixth lens (fig. 1, S),



at least four lenses of the first to sixth lenses are made of a plastic material (¶[0044], line 439-441, The second lens L12, the third lens L13, the fifth lens L15, and the sixth lens L16 are made of plastic);

the second lens has a concave object-side surface in an optical axis region thereof (fig. 1, L12),

the third lens has a convex image-side surface in an optical axis region thereof, (fig. 1, L13), and

the optical imaging system satisfies the following conditional expression:
Gf/f < 3.5
where f is a focal length of the optical imaging system, and Gf is a focal length of the lens made of a glass material and disposed between the stop and the imaging plane.
(fig. 1, L14; ¶[0048], line 463-464, gives f = 1.75; ¶[0054], line 516-518, gives f14 = 4.27; so Gf/f = f14/f = 4.27/1.75 = 2.44).



Regarding Claim 6, Sadanao teaches that the optical imaging system of claim 1, wherein an object-side surface of the fifth lens and an image-side surface of the fifth lens are both concave in an optical axis region thereof, or are both convex in an optical axis region thereof (fig. 1, L15, both concave).

Regarding Claims 7-8, Sadanao teaches that the optical imaging system of claim 1, wherein the first lens has a convex object- side surface in an optical axis region thereof; and wherein the first lens comprises a concave image-side surface in an optical axis region thereof (fig. 1, L11).



Regarding Claim 10, Sadanao teaches that the optical imaging system of claim 1, wherein the sixth lens has a convex image-side surface in an optical axis region thereof (fig. 1, L16).

Regarding Claim 11, Sadanao teaches that the optical imaging system of claim 1, wherein another lens of first to sixth the lenses is made of a glass material (fig. 1, L11; ¶[0044], line 439-441, The first lens L11 and the fourth lens L14 are made of glass).

Regarding Claim 12, Sadanao teaches that a camera module (¶[0139], line 1140-1143, imaging optical system, small in-vehicle cameras and surveillance cameras) comprising: 

a housing having a first linear coefficient of thermal expansion (---commonly the vehicle cameras and surveillance cameras comprise camera housing and lens tube (barrel); the material made of housing inherently has a linear coefficient of thermal expansion),



the optical imaging system of claim 1, wherein the first to sixth lenses and the stop are disposed in the lens barrel (fig. 1, L11 – L16, S; ¶[0139], line 1140-1143, imaging optical system, small in-vehicle cameras and surveillance cameras; --it is common knowledge that cameras have lens tube/barrel to hold lenses and the stop; see fig. 11, 100, 110, 112 of Park et al (US 20180172960)).

Regarding Claim 13, Sadanao teaches an optical imaging system (abstract; fig. 1), comprising:
 
a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens sequentially disposed in ascending numerical disposed in order from an object side of the optical imaging system toward an imaging plane (fig. 1, L11-L16, IMG- imaging plane), and 

a stop disposed between the object side of the optical imaging system and the sixth lens (fig. 1, S),



at least four lenses of the first to sixth lenses are made of a plastic material (¶[0044], line 439-441, The second lens L12, the third lens L13, the fifth lens L15, and the sixth lens L16 are made of plastic);

the second lens has a concave object-side surface in an optical axis region thereof (fig. 1, L12),

the third lens has a convex image-side surface in an optical axis region thereof (fig. 1, L13), and

the optical imaging system satisfies the following conditional expression:
Gf/f < 3.5
where f is a focal length of the optical imaging system, and Gf is a focal length of the lens made of a glass material and disposed between the stop and the imaging plane.
(fig. 1, L14; ¶[0048], line 463-464, gives f = 1.75; ¶[0054], line 516-518, gives f14 = 4.27; so Gf/f = f14/f = 4.27/1.75 = 2.44).



Regarding Claim 15, Sadanao teaches that the optical imaging system of claim 13, wherein the fourth lens is the one lens that has a positive refractive power, is made of a glass material (fig. 1, L14, S, IMG; ¶[0044], line 439-441, The first lens L11 and the fourth lens L14 are made of glass; ¶[0043], line 429-435, a fourth lens L14 having a positive refractive power).

Regarding Claim 17, Sadanao teaches that the optical imaging system of claim 13, wherein the second lens and the third lens are made of a plastic material (¶[0044], line 439-441, The second lens L12, the third lens L13, the fifth lens L15, and the sixth lens L16 are made of plastic).

Regarding Claim 18, Sadanao teaches a camera module (fig. 1; abstract and ¶[0139], line 1140-1143, imaging optical system, small in-vehicle cameras and surveillance cameras), comprising: 

a housing having a first linear coefficient of thermal expansion (---commonly the vehicle cameras and surveillance cameras comprise camera housing and lens tube (barrel); the material made of housing inherently has a linear coefficient of thermal expansion), and comprising an imaging plane (--cameras inherently have imaging planes); and a lens barrel having a second linear coefficient of thermal expansion 
 
an optical imaging system disposed in the lens barrel and configured to focus incident light on the imaging plane (fig. 1, L11 – L16, S; ¶[0139], line 1140-1143, imaging optical system, small in-vehicle cameras and surveillance cameras; --it is common knowledge that cameras have lens tube/barrel to hold lenses and the stop; see fig. 11, 100, 110, 112 of Park et al (US 20180172960)), 

the optical imaging system (fig. 1; ¶[0139], line 1140-1143, imaging optical system, small in-vehicle cameras and surveillance cameras)  comprising: 

a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens sequentially disposed in ascending numerical disposed in order from an object side of the optical imaging system toward an imaging plane (fig. 1, L11-L16, IMG- imaging plane), and

a stop disposed between the object side of the optical imaging system and the sixth lens (fig. 1, S),



the second lens has a concave object-side surface in an optical axis region thereof (fig. 1, L12),

the third lens has a convex image-side surface in an optical axis region thereof, (fig. 1, L13) and

the optical imaging system satisfies the following conditional expression:
Gf/f < 3.5
where f is a focal length of the optical imaging system, and Gf is a focal length of the one lens made of a glass material and disposed between the stop and the imaging plane. or the one lens of the two lenses made of a glass material and disposed between the stop and the imaging plane,


Regarding Claim 20, Sadanao teaches that the camera module of claim 18, wherein the stop is disposed between the third lens and the fourth lens (fig. 1, L13, S, L14).

Regarding Claim 21 Sadanao teaches the optical imaging system of claim 1, wherein the fourth lens has a convex object-side surface in an optical axis region thereof (fig. 1, L14).

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Sadanao (JP 2015190999) in the view of Yamakawa et al (US 7595938).

Regarding Claim 16, Sadanao discloses as set forth above and further teaches that the optical imaging system of claim 13, wherein the first lens is made of a glass material (fig. 1, L11; ¶[0044], line 439-441, The first lens L11 and the fourth lens L14 are made of glass), and the sixth lens is the one lens that has a positive refractive power and is disposed between the stop and the imaging plane (fig. 1, L16, S, IMG; ¶[0043], line 429-435, a sixth lens L16 having a positive refractive power).



However, Yamakawa teaches an optical imaging system (abstract; fig. 2), wherein the sixth lens is made of a glass material (fig. 2, L6, ST, 12; abstract, line 1-14, a positive sixth lens; col. 10, line 10-11, the materials of the first lens L1, the fifth lens L5 and the sixth lens L6 are an optical glass, as disclosed in Yamakawa).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging system of Sadanao by the image device of Yamakawa for the purpose of providing of a wide-angle imaging lens of small size and lightweight (col. 2, line 3-5).

Response to Arguments
Applicant’s arguments with respect to claims 1-18 and 20-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872